              Case 2:20-sw-00896-AC Document 4 Filed 10/26/20 Page 1 of 1

 1 McGREGOR W. SCOTT
   United States Attorney
 2 BRIAN A. FOGERTY
   Assistant United States Attorney                                          FILED
 3 501 I Street, Suite 10-100                                                Oct 26, 2020
   Sacramento, CA 95814                                                  CLERK, U.S. DISTRICT COURT
                                                                       EASTERN DISTRICT OF CALIFORNIA

 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10
   IN THE MATTER OF THE SEARCH OF                   CASE NO. 2:20-SW-896 AC
11 INFORMATION ASSOCIATED WITH THE
   CELLULAR TELEPHONE ASSIGNED CALL                 [PROPOSED] ORDER REGARDING MOTION TO
12 NUMBER (916) 604-1056                            UNSEAL

13

14

15

16         The United States’ motion to unseal this case is GRANTED.

17

18

19           October 26, 2020
     DATED: ______________________

20                                                          Hon. Jeremy D. Peterson
                                                            United States Magistrate Judge
21

22

23

24

25

26

27

28

                                                    1
